Citation Nr: 1110530	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.   Entitlement to service connection for a right knee disorder, claimed secondary to service-connected lumbosacral spine disability.

2.  Entitlement to an increased rating for a lumbosacral spine disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied an evaluation in excess of 10 percent for a lumbosacral spine disability.  This appeal also arises from a July 2007-issued RO rating decision that in pertinent part denied service connection for right knee degenerative arthritis, claimed secondary to the lumbosacral spine disability.

An increased rating for the lumbar spine disability is addressed in the REMAND portion of the decision and is remanded to the RO through VA's Appeals Management Center (hereinafter: AMC).


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  The service treatment reports (STRs) do not reflect a right knee-related complaint and a separation examination report indicates that the lower extremities were normal at discharge from active military service.

3.  The current right knee diagnoses include right knee degenerative arthritis, status post arthroscopic debridement of a degenerative medial meniscal tear, mild varus deformity of the knee, and moderately advanced degenerative osteoarthritis.  

4.  Right knee osteoarthritis arose many years after active military service.  

5.  Competent medical evidence dissociates any current right knee disorder from the service-connected lumbar spine disability.  


CONCLUSION OF LAW

Right knee degenerative arthritis, medial meniscal tear, mild varus deformity, and moderately advanced degenerative osteoarthritis were not incurred in or aggravated by active military service, nor may arthritis be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, timely notice was sent to the claimant in April 2007, prior to the adverse decision.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  Hearings were provided.  The claimant was afforded VA medical examinations at various times during the appeal period.  The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998.  With respect to the appeal for service connection, all remand orders have been complied with.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's DD-214 MC reflects that he served over 4 years as a Marine Corps rifleman.  He did not earn any award or decoration that conclusively establishes participation in combat, nor has he claimed that he was in combat.  Thus, he is not a combat veteran and the benefit afforded combat veterans under 38 U.S.C.A. § 1154 need not be considered.  

The Veteran's STRs do not reflect a right knee-related complaint.  A September 1976 separation examination report reflects that the lower extremities were normal.  In September 1976, the Veteran completed a report of medical history questionnaire and checked "no" to trick or locked knee, arthritis, lameness, and bone, joint, or other deformity. 

In January 2005, the RO issued a rating decision that granted service connection for degenerative changes of the lumbar spine.  

In November 2006, the Veteran testified before an RO hearing officer that right knee pains might be related to his lumbar spine.  His representative suggested secondary service connection.  Subsequently, in November 2006, the Veteran filed a claim for the right knee, claiming that the lumbar spine disability affected his gait, which, in turn, caused a right knee condition to develop.  

A June 2007 VA compensation examination report reflects that the Veteran worked at a correctional institution and was on his feet often.  He felt that low back pains made him walk "funny" and he reported that that right knee pain had developed.  After X-rays were taken, the impression was right knee degenerative arthritis status post arthroscopic debridement of a degenerative medial meniscal tear.  The examiner dissociated the right knee disorder from the low back, finding no "correlation" between the two.  The rationale was that the torn meniscus was related to degenerative arthritis and mild varus (bent inward) deformity of the knee.  While this rationale explains the etiology of the torn meniscus, it does not address the etiology of degenerative arthritis.  

In September 2009, the Board remanded the case for an examination and opinion. 

A December 2009 VA compensation examination report reflects moderate right knee genu varum deformity.  X-rays showed moderately advanced degenerative osteoarthritis.  The examiner (no credential supplied), found it unlikely that the low back disability contributed to the right knee disability.  The examiner concluded that the genu varum deformity is a congenital condition that is not affected by the low back disability.  

VA and private clinical records were added the claims files at various times.  These do not address the etiology of the right knee disability.  

As noted above, the June 2007 VA medical opinion does not address the etiology of the right knee degenerative arthritis.  Because of this shortcoming, it contains little probative value.  Turning to the December 2009 VA examination report, it is competent, as it is offered by a medical professional, and it is credible, as there is no evidence of lack of veracity.  Moreover, it is persuasive, as it is based on correct facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The December 2009 VA nexus opinion is unfavorable because the examiner dissociated the right knee disability from the service-connected lumbar spine disability.  No medical evidence controverts this medical opinion. 

Because the STRs are silent for a right knee complaint or injury, and because no right knee arthritis is shown to have existed within a year of discharge, the evidence preponderates against a finding of direct or presumptive service connection for the right knee.  

In May 2009, the Veteran testified before the undersigned Veterans Law Judge that his left leg continued to go numb at work.  He testified that because of left knee numbness he put more stress on his right knee.  He also testified that he injured the right knee during active service, but then mentioned that he might have injured the right knee after active service during altercations with inmates.  The Board must address the competency, credibility, and probative value of this testimony.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, because the Veteran mentioned post-service knee injuries and since then a VA physician has offered a negative nexus opinion, his conclusion that his service-connected low back disability has caused or aggravated his right knee or that he injured his right knee during active service will not be afforded any weight because it does not support a later diagnosis offered by a medical professional.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a right knee disability is therefore denied.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right knee disability, claimed secondary to the lumbosacral spine, is denied.


REMAND

The Board remanded the case in September 2009, instructing the AMC to obtain a comprehensive lumbar spine evaluation.  A December 2009 VA compensation examination report omits thoracolumbar spine range of motion in backward extension.  The rating schedule set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine, requires that the ranges of motion of the thoracolumbar spine in each plane of motion be combined.  The correct combined range of motion of the thoracolumbar spine cannot be ascertained in this case, because the range of motion in backward extension is missing. 

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  Moreover, where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should insure that up-to-date VA and private treatment reports have been associated with the claims files.  Attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed to the extent possible, the AMC should return the claims file to the December 2009 examining physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims file in the report. 

II.  Supply the pain-free thoracolumbar spine range of motion in the backward extension plane of motion.   

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


